Exhibit 10.1

 

EXECUTION COPY

 

TRANSACTION AGREEMENT

 

THIS AGREEMENT is entered into as of this 2nd day of June, 2005 by and among
Intentia International AB, a company organized under the laws of Sweden and its
principal place of business at Vendevägen 89, Box 596, SE-182 15 Danderyd,
Sweden (“Intentia” or the “Company”), Lawson Software, Inc., a Delaware
corporation with its principal place of business at 380 St. Peter Street, St.
Paul, Minnesota USA (“Lawson”), Lawson Holdings, Inc., a Delaware corporation
with its principal place of business at 380 St. Peter Street, St. Paul,
Minnesota USA (“Bidder”) and Lawson Acquisition, Inc., a Delaware corporation
with its principal place of business at 380 St. Peter Street, St. Paul,
Minnesota USA (“Lawson Acquisition”).

 

RECITALS

 

Lawson has organized Bidder and caused Bidder to organize Lawson Acquisition for
the purpose of reorganizing Lawson into a holding company through a merger of
Lawson Acquisition with and into Lawson, with Lawson as the surviving
corporation (the “Merger”).  As a result of the Merger, Lawson will become a
wholly owned subsidiary of Bidder.

 

Bidder will enter into a business combination with Intentia pursuant to a
recommended public offer (the “Offer”) for the outstanding securities of
Intentia.

 


1.              THE TRANSACTION


 


1.1                                 PRESS ANNOUNCEMENT.  CONTEMPORANEOUSLY WITH
THE EXECUTION OF THIS AGREEMENT, BIDDER, LAWSON AND COMPANY SHALL ISSUE A JOINT
PRESS RELEASE IN THE FORM ATTACHED HERETO AS SCHEDULE 1 (THE “PRESS
ANNOUNCEMENT”) SETTING FORTH THE TERMS OF THE OFFER FOR (I) INTENTIA
SHAREHOLDERS TO TENDER ALL OF INTENTIA’S ISSUED AND OUTSTANDING SERIES A AND
SERIES B SHARES (THE “SHARES”) IN EXCHANGE FOR SHARES OF BIDDER COMMON STOCK AT
FIXED EXCHANGE RATIOS EQUAL TO 0.5061 PER SERIES A SHARE (THE “A SHARE EXCHANGE
RATIO”) AND 0.4519 PER SERIES B SHARE (THE “B SHARE EXCHANGE RATIO”) AND
TOGETHER WITH THE A SHARE EXCHANGE RATIO, (THE “SHARE EXCHANGE RATIOS”), AND
(II) HOLDERS OF OUTSTANDING WARRANTS FOR THE PURCHASE OF SERIES B SHARES (THE
“WARRANTS”) TO TENDER THE WARRANTS IN EXCHANGE FOR SHARES OF BIDDER COMMON STOCK
AT A FIXED EXCHANGE RATIO EQUAL TO 0.2157 PER OUTSTANDING WARRANT (THE “WARRANT
EXCHANGE RATIO”) (THE SHARES OF BIDDER COMMON STOCK OFFERED PURSUANT TO THE
OFFER ARE COLLECTIVELY REFERRED TO AS THE “OFFERED COMMON STOCK”).  SUBJECT TO
THE COMPLETION OF DOCUMENTATION REQUIRED BY APPLICABLE LAW AND REGULATION AS
MUTUALLY AGREEABLE TO THE PARTIES, BIDDER WILL MAKE AN OFFER TO HOLDERS OF
INTENTIA’S 5% SUBORDINATED CONVERTIBLE NOTES DUE 2006 (THE “NOTES”) TO TENDER
THE NOTES IN EXCHANGE FOR A CASH PAYMENT EQUAL TO THE PRINCIPAL AMOUNT OF EACH
OUTSTANDING NOTE, PLUS ACCRUED BUT UNPAID INTEREST, IF ANY, TO THE END OF THE
ACCEPTANCE PERIOD OF THE OFFER (THE “NOTE CONSIDERATION”).

 

--------------------------------------------------------------------------------


 


1.2                                 THE MERGER.  UPON THE TERMS AND SUBJECT TO
THE CONDITIONS SET FORTH IN THIS AGREEMENT AND IN ACCORDANCE WITH THE GENERAL
CORPORATION LAW OF THE STATE OF DELAWARE (THE “DELAWARE LAW”), LAWSON
ACQUISITION WILL MERGE WITH AND INTO LAWSON AT THE EFFECTIVE TIME (AS DEFINED). 
FOLLOWING THE EFFECTIVE TIME, THE SEPARATE CORPORATE EXISTENCE OF THE LAWSON
ACQUISITION WILL CEASE, AND LAWSON WILL CONTINUE AS THE SURVIVING ENTITY IN THE
MERGER AND WILL SUCCEED TO AND ASSUME ALL THE RIGHTS AND OBLIGATIONS OF THE
COMPANY IN ACCORDANCE WITH DELAWARE LAW.


 

Subject to the provisions of this Agreement, as soon as practicable after the
public announcement of the satisfaction or waiver of all conditions to the Offer
(the “Unconditional Announcement”), the parties will file a certificate of
merger (the “Certificate of Merger”) executed in accordance with the relevant
provisions of Delaware Law and, as soon as practicable after the Unconditional
Announcement, will make all other filings or recordings required under Delaware
Law.  The Merger will become effective at such time as the Certificate of Merger
is duly filed with the Secretary of State of the State of Delaware, or at such
other time as may be agreed by Intentia and Lawson and will be specified in the
Certificate of Merger (the time the Merger becomes effective being the
“Effective Time”).

 


1.3                                 OFFER DOCUMENT; SECURITIES LAW FILINGS;
LAWSON STOCKHOLDER MEETING.  (A)  SUBJECT TO APPLICABLE LAWS AND REGULATIONS,
THE BIDDER SHALL PREPARE A PROSPECTUS RELATING TO THE OFFER (THE “OFFER
DOCUMENT”) FOR DELIVERY TO THE HOLDERS OF THE SHARES, THE WARRANTS AND THE NOTES
AS REQUIRED BY THE NARINGSLIVETS BORSKOMITTE/NBK RULES AND THE SWEDISH FINANCIAL
INSTRUMENTS TRADING ACT (SFS1991:980) AND THE REGULATIONS ISSUED BY THE SWEDISH
FINANCIAL SUPERVISORY AUTHORITY (THE “TAKEOVER RULES”).  THE COMPANY AGREES TO
PROVIDE BIDDER AND LAWSON IN A TIMELY MANNER WITH ALL INFORMATION RELATING TO
THE COMPANY AND ITS AFFILIATES REQUIRED TO BE INCLUDED IN THE OFFER DOCUMENT TO
COMPLY WITH THE DISCLOSURE REQUIREMENTS CONTAINED IN THE TAKEOVER RULES.


 

(b)                                 Bidder and Lawson shall prepare and file
with the United States Securities and Exchange Commission (the “SEC”), as soon
as reasonably practicable following the date hereof, a combined registration
statement and proxy statement on Form S-4 (the “Registration Statement”) under
the United States Securities Act of 1933 (the “1933 Act”) to register the offer
and sale of the Offered Common Stock pursuant to the Offer and to solicit
proxies in connection with a meeting of the Lawson stockholders to consider the
Merger and the issuance of the Offered Common Stock pursuant to the Offer.

 

(c)                                  Intentia and its counsel shall be given the
opportunity to review and comment on (i) the Offer Document and (ii) the
Registration Statement, before each is filed with the NBK or the SEC,
respectively and made publicly available.

 

(d)                                 The Company shall furnish all information
concerning it and the holders of its capital stock as the other may reasonably
request in connection with the preparation of the Registration Statement and the
Offer Document.  None of the information supplied or to be supplied by or on
behalf of Bidder, Lawson or Intentia for inclusion or incorporation by reference
in the Registration Statement and the Offer Document will, at the time the
Registration Statement becomes effective under the 1933 Act, at the time the
Offer Document is first mailed to Intentia’s shareholders, at the time the
Registration Statement is first mailed to Lawson’s

 

2

--------------------------------------------------------------------------------


 

stockholders or at the time of the Lawson Special Meeting, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The consolidated
financial statements of each of Lawson and Intentia supplied or to be supplied
by the applicable party for inclusion or incorporation by reference in the
Registration Statement will comply as to form in all material respects with the
accounting requirements and rules and regulations of the SEC or the Takeover
Rules applicable to each party and fairly present the financial condition of
each party as of the respective date thereof and the consolidated results of
operations and cash flows of each party for the respective period then ended. 
Lawson and Bidder shall use commercially reasonable efforts to cause the
Registration Statement and the Offer Document to comply with the rules and
regulations promulgated by the SEC or the Takeover Rules, to respond promptly to
any comments of the SEC or its staff and to have the Registration Statement
declared effective under the 1933 Act as promptly as practicable after it is
filed with the SEC.  Lawson and Bidder will promptly provide in writing to
Intentia and its counsel any comments of the NBK and SEC with respect to (i) the
Offer Document and (ii) the Registration Statement, respectively, as applicable
and Intentia shall cooperate with Lawson and Bidder in preparing responses to
such comments.  All information supplied by or on behalf of Bidder, Lawson or
Intentia for inclusion or incorporation by reference in the Registration
Statement or the Offer Document will comply as to form in all material respects
with the applicable requirements of the Securities Act or the Takeover Rules. 
Lawson and Bidder shall also promptly file, use commercially reasonable efforts
to cause to become effective as promptly as possible and, if required, mail to
its stockholders any amendment to the Registration Statement or the Offer
Document that becomes necessary after the date the Registration Statement is
declared effective or the Offer Document is first mailed to Intentia’s
shareholders.

 

(e)                                  Lawson shall duly take all lawful action to
call, give notice of, convene and hold a meeting of its stockholders on a date
determined in accordance with the mutual agreement of Lawson and Intentia (the
“Lawson Stockholders Meeting”) for the purpose of obtaining the requisite
approval of the stockholders of Lawson in favor of the Merger and the issuance
of the Offered Common Stock pursuant to the Nasdaq rules (the “Required Lawson
Vote”) and shall take all lawful action to solicit the adoption of the Required
Lawson Vote.  Notwithstanding any Change in Lawson Recommendation (as defined
below), a proposal to approve the issuance of the Offered Common Stock shall be
submitted to the stockholders of Lawson at the Lawson Stockholders Meeting for
the purpose of seeking the Required Lawson Vote and nothing contained herein
shall be deemed to relieve Lawson of such obligation.

 


1.4                                 COMPLIANCE WITH THE TAKEOVER RULES.  EACH OF
INTENTIA AND LAWSON UNDERTAKES TO COMPLY WITH THE TAKEOVER RULES AND THE
SECURITIES COUNCIL’S RULINGS ON INTERPRETATION AND IMPLEMENTATION THEREOF.


 


2.              BOARD RECOMMENDATIONS


 


2.1                                 INTENTIA BOARD RECOMMENDATION.  (A) THE
COMPANY PRESS ANNOUNCEMENT SHALL INCLUDE A STATEMENT THAT THE INTENTIA BOARD OF
DIRECTORS UNANIMOUSLY RECOMMENDS THAT INTENTIA’S SHAREHOLDERS TENDER THEIR
INTENTIA SHARES, WARRANTS AND NOTES IN EXCHANGE FOR SHARES OF THE COMMON STOCK,
PAR VALUE $0.01 PER SHARE, OF BIDDER (“BIDDER STOCK”) ON THE TERMS OF THE OFFER

 

3

--------------------------------------------------------------------------------


 


(THE “INTENTIA BOARD RECOMMENDATION”); AND THE INTENTIA BOARD RECOMMENDATION
SHALL NOT BE WITHDRAWN BY THE INTENTIA BOARD OF DIRECTORS EXCEPT AS PERMITTED BY
PARAGRAPH 2.1(B) BELOW.


 

(b)                                 Notwithstanding anything to the contrary
contained in Paragraph 2.1(a), at any time prior to the public announcement of
the satisfaction of all conditions to the Offer, the Intentia Board
Recommendation may be withdrawn by the Intentia board of directors (a “Intentia
Change in Recommendation”) under the following circumstances: (1) under the
following circumstances related to an Acquisition Proposal:  (i) an Acquisition
Proposal is made to Intentia and is not withdrawn; (ii) Intentia promptly
provides Lawson with written notice of the Acquisition Proposal setting forth
the identity of the offeror and the terms of the offer and further provides at
least five (5) business days prior written notice of any meeting of Intentia’s
board of directors to consider and determine whether such Acquisition Proposal
is a Superior Proposal; (iii) Intentia’s board of directors determines in good
faith by majority vote (based on consultation with its financial advisor and
outside legal counsel) that such Acquisition Proposal constitutes a Superior
Proposal; (iv) Intentia’s board of directors determines in good faith, after
consultation with Intentia’s outside legal counsel, that, in light of such
Superior Proposal, the withdrawal of the Intentia Board Recommendation is
required to comply with the board’s fiduciary obligations to its shareholders
under applicable law or the Takeover Rules; and (v) neither Intentia nor any of
its representatives shall have violated any of the restrictions set forth in
Paragraph 11 below or (2) under the following additional circumstances: (i) if a
material adverse effect on Lawson’s financial condition or operations has
occurred or exists; “material adverse effect” shall mean any change, effect,
event, state of facts or inaccuracy (including, without limitation, any
inaccurate or misstated information made public by Lawson or any information
which should have been made public by Lawson and has not been made public), that
has not been made public or disclosed in writing to Intentia prior to the
announcement of the Offer and that has had a material adverse effect on the
business, results of operations, or financial condition of Lawson and its
subsidiaries, taken as whole; provided, however, no changes, effects, events or
state of facts related to any of the following shall be deemed to constitute,
nor shall any of the following be taken into account in determining whether
there has been, a material adverse change: (A) conditions affecting the software
industry generally or the economy of any country where Lawson has conducted
operations generally; (B) the announcement or pendancy of the Offer;
(C) conditions affecting general world-wide economic, business or capital market
conditions; (D) changes in applicable laws or accounting principles after the
date hereof; or (E) an outbreak or escalation of hostilities involving the
United States or Sweden, the declaration of the United States or Sweden of a
national emergency or war, or the occurrence of any acts of terrorism; or
(ii) Lawson fails to comply in any material respect with its obligations
pursuant to Section 9 of this Agreement, which failure to comply has not been
cured within 10 business days after giving of written notice to Lawson of such
breach.

 

(c)                                  For purposes of this Agreement,
(i) “Acquisition Proposal” shall mean any offer, proposal, inquiry or indication
of interest (other than an offer, proposal, inquiry or indication of interest by
the parties to this Agreement) contemplating or otherwise relating to any
Acquisition Transaction, (ii) “Superior Proposal” shall mean an unsolicited,
bona fide written offer by a third party to purchase all of the outstanding
common stock or ordinary shares of the relevant party on terms that the board of
directors of the relevant party determines, in good faith by a majority vote,
after consultation with its financial advisor and outside legal counsel and
taking into

 

4

--------------------------------------------------------------------------------


 

account all the terms and conditions of the Acquisition Proposal, are more
favorable to all the relevant party’s stockholders, from a financial point of
view, than the transactions contemplated by the Offer (including the terms, if
any, proposed by the other party to amend or modify the Offer) and for which
financing, to the extent required, is then or can reasonably be expected to be
fully committed, (iii) “Acquisition Transaction” shall mean:  any transaction or
series of transactions involving (A) any merger, consolidation, share exchange,
business combination, issuance of securities, acquisition of securities, tender
offer, exchange offer or other similar transaction (1) in which the relevant
party or any of its respective affiliates is a constituent corporation, (2) in
which a person or “group” (as defined in the Securities Exchange Act of 1934 and
the rules promulgated thereunder) of persons directly or indirectly acquires
beneficial or record ownership of securities representing more than 15% of the
outstanding securities of any class of voting securities of the relevant party
or any of its respective subsidiaries, or (3) in which the relevant party or any
of its respective Affiliates issues or sells securities representing more than
20% of the outstanding securities of any class of voting securities of the
relevant party or any of its respective Affiliates; or (B) any sale (other than
sales of inventory in the ordinary course of business), lease (other than in the
ordinary course of business), exchange, transfer (other than sales of inventory
in the ordinary course of business), license (other than nonexclusive licenses
in the ordinary course of business), acquisition or disposition of any business
or businesses or assets that constitute or account for 20% or more of the
consolidated net revenues, net income or assets of the relevant party, or any of
its respective businesses or subsidiaries, and (iv) “Affiliate” means, as
applied to any person, any other person directly or indirectly controlling,
controlled by or under common control with that person, where “control”
(including correlative meanings) as applied to any person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of that person, whether through ownership of voting
securities or by contract or otherwise.

 


2.2                                 LAWSON BOARD RECOMMENDATION.  THE LAWSON
BOARD OF DIRECTORS SHALL CONVENE A SPECIAL MEETING OF THE LAWSON STOCKHOLDERS
(THE “LAWSON SPECIAL MEETING”) TO CONSIDER THE MERGER AND THE ISSUANCE OF THE
SHARES OF BIDDER STOCK TO THE INTENTIA SHAREHOLDERS IN CONSIDERATION FOR THE
INTENTIA SHARES (THE “CONSIDERATION SHARES”).  THE COMBINED REGISTRATION
STATEMENT AND PROXY STATEMENT TO BE FILED BY LAWSON WITH THE SECURITIES AND
EXCHANGE COMMISSION AND PROVIDED TO THE LAWSON STOCKHOLDERS IN CONNECTION WITH
THE LAWSON SPECIAL MEETING (THE “REGISTRATION STATEMENT/PROXY STATEMENT”) SHALL
INCLUDE A STATEMENT IN THE PROXY STATEMENT THAT THE LAWSON BOARD OF DIRECTORS
UNANIMOUSLY AND IRREVOCABLY RECOMMENDS THAT LAWSON’S STOCKHOLDERS VOTE TO
APPROVE THE MERGER AND THE ISSUANCE OF THE CONSIDERATION SHARES AT THE LAWSON
SPECIAL MEETING (THE “LAWSON BOARD RECOMMENDATION”); AND THE LAWSON BOARD
RECOMMENDATION SHALL NOT BE WITHDRAWN BY THE LAWSON BOARD OF DIRECTORS EXCEPT AS
PERMITTED BY PARAGRAPH 2.2(B) BELOW.


 

(b)                                 Notwithstanding anything to the contrary
contained in Section 2.2(a) above, at any time prior to the approval of the
Merger and the issuance of the Offered Common Stock by the Lawson stockholders
(the “Stockholder Approval”), the Lawson Board Recommendation may be withdrawn
(a “Lawson Change in Recommendation”) under the following circumstances:  (i) an
Acquisition Proposal is made to Lawson and is not withdrawn; (ii) Lawson
promptly provides Intentia with written notice of the Acquisition Proposal
setting forth the identity of the offeror and the terms of the offer and further
provides at least five (5) Business

 

5

--------------------------------------------------------------------------------


 

Days prior written notice of any meeting of Lawson’s board of directors to
consider whether such Acquisition Proposal is a Superior Proposal;
(iii) Lawson’s board of directors determines in good faith by majority vote
(based on consultation with its financial advisor and outside legal counsel)
that such Acquisition Proposal constitutes a Superior Proposal; (iv) Lawson’s
board of directors determines in good faith, after having taken into account the
advice of Lawson’s outside legal counsel, that, in light of such Superior
Proposal, the withdrawal of the Lawson Board Recommendation is required in order
for Lawson’s board of directors to comply with its fiduciary obligations to its
stockholders under applicable law; and (v) neither Lawson nor any of its
Representatives shall have violated any of the restrictions set forth in
Paragraph 11 hereof.

 


3.              CONDITIONS TO AND COMPLETION OF THE OFFER


 

The completion of the Offer shall be conditional upon the satisfaction of the
conditions contained in the Press Announcement (the “Offer Conditions”), any of
which can be unilaterally waived by Lawson, except as set forth in the Press
Announcement.  Lawson may withdraw the Offer in accordance with the Takeover
Rules.  Lawson shall extend the Offer for successive extension periods not in
excess of ten (10) business days per extension if, at the scheduled expiration
date of the Offer or any extension thereof, Conditions 1, 3, 4, 5, 6 (only to
the extent that a stockholder vote has not yet occurred), or 9 (only to the
extent any actions or events are not final or are subject to appeal) set forth
in the Press Announcement shall not have been satisfied or waived up through any
termination pursuant to Section 4.1.

 


4.              TERMINATION


 


4.1                                 TERMINATION.  THIS AGREEMENT MAY BE
TERMINATED (I) BY LAWSON ON WRITTEN NOTICE TO INTENTIA IF THE OFFER IS
TERMINATED OR WITHDRAWN BY LAWSON ON THE BASIS THAT IT IS CLEAR THAT ANY OF THE
CONDITIONS SET FORTH IN THE OFFER HAS NOT BEEN FULFILLED OR CANNOT BE FULFILLED,
(II) BY MUTUAL WRITTEN CONSENT OF BOTH PARTIES, (III) BY INTENTIA ON WRITTEN
NOTICE TO LAWSON UPON A LAWSON CHANGE OF RECOMMENDATION, (IV) BY EITHER PARTY IF
LAWSON’S STOCKHOLDERS SHALL NOT HAVE APPROVED THE MERGER AND THE ISSUANCE OF THE
OFFERED COMMON STOCK BY THE REQUIRED VOTE AT THE FIRST STOCKHOLDERS’ MEETING
CALLED FOR THAT PURPOSE OR ANY ADJOURNMENT THEREOF, AND (V) BY EITHER PARTY IF
THE PUBLIC ANNOUNCEMENT OF THE SATISFACTION OF ALL CONDITIONS TO THE OFFER HAS
NOT BEEN MADE BY JANUARY 31, 2006 (THE “TERMINATION DATE”), PROVIDED HOWEVER,
THAT THE RIGHT TO TERMINATE UNDER THIS SECTION 4.1(V) SHALL NOT BE AVAILABLE TO
ANY PARTY WHOSE MATERIAL FAILURE TO FULFILL ANY OBLIGATION HEREUNDER HAS BEEN
THE PRINCIPAL CAUSE OF, OR RESULTED IN, THE FAILURE OF SUCH EXCHANGE OF THE
OFFERED COMMON STOCK BY THE TERMINATION DATE.


 


4.2                                 EFFECT OF TERMINATION.  IN THE EVENT OF THE
TERMINATION OF THIS AGREEMENT UNDER PARAGRAPH 4.1 ABOVE, THIS AGREEMENT SHALL BE
OF NO FURTHER FORCE OR EFFECT; PROVIDED, HOWEVER, THAT (I) THIS PARAGRAPH 4.2
(EFFECT OF TERMINATION), PARAGRAPH 4.3 (TERMINATION FEES), PARAGRAPH 5
(EXPENSES) AND PARAGRAPH 11 (GOVERNING LAW) SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT AND SHALL REMAIN IN FULL FORCE AND EFFECT, AND (II) THE
TERMINATION OF THIS AGREEMENT SHALL NOT RELIEVE ANY PARTY FROM ANY LIABILITY FOR
ANY MATERIAL BREACH OF ANY WARRANTY, COVENANT OR OTHER PROVISION CONTAINED IN
THIS AGREEMENT.


 


4.3                                 TERMINATION FEES. (A) IF (I) THE PUBLIC
ANNOUNCEMENT OF THE SATISFACTION OF ALL CONDITIONS TO THE OFFER HAS NOT OCCURRED
BY THE TERMINATION DATE, (II) AFTER THE DATE HEREOF AN

 

6

--------------------------------------------------------------------------------


 


ACQUISITION PROPOSAL WITH RESPECT TO LAWSON WAS MADE OR RENEWED AND NOT
WITHDRAWN PRIOR TO THE TERMINATION DATE, AND (III) WITHIN 12 MONTHS FOLLOWING
THE TERMINATION DATE AN ACQUISITION TRANSACTION WITH RESPECT TO LAWSON IS
CONSUMMATED OR A DEFINITIVE AGREEMENT FOR AN ACQUISITION TRANSACTION WITH
RESPECT TO LAWSON IS ENTERED INTO AND SUBSEQUENTLY CONSUMMATED, LAWSON SHALL PAY
TO INTENTIA A TERMINATION FEE OF FOURTEEN MILLION TWO HUNDRED FIFTY THOUSAND
UNITED STATES DOLLARS ($14,250,000) IN CASH (THE “LAWSON TERMINATION FEE”).


 

(b)                                 If (i) the public announcement of the
satisfaction or waiver of all conditions to the Offer has not occurred by the
Termination Date, (ii) after the date hereof an Acquisition Proposal with
respect to Intentia was made or renewed and not withdrawn prior to the
Termination Date, and (iii) within 12 months following Termination Date an
Acquisition Transaction with respect to Intentia is consummated or a definitive
agreement for an Acquisition Transaction with respect to Intentia is entered
into and subsequently consummated, Intentia shall pay to Lawson a termination
fee of Five Million Four Hundred Thousand United States Dollars ($5,400,000) in
cash (the “Intentia Termination Fee”).

 

(c)                                  If (i) condition 1 as set forth in the
Press Announcement has not been satisfied by the expiration of the period for
acceptance of the Offer contained in the Offer Document, as such period may be
extended by Lawson, pursuant to the terms hereof, in accordance with the
Takeover Rules, irrespective of whether any other conditions of the Offer are
satisfied or not satisfied, (ii) after the date hereof an Acquisition Proposal
with respect to Intentia was made or renewed and not withdrawn prior to the
expiration of the acceptance period, and (iii) within 12 months following the
expiration of the Acceptance Period an Acquisition Transaction with respect to
Intentia is consummated or a definitive agreement for an Acquisition Transaction
with respect to Intentia is entered into and subsequently consummated, Intentia
shall pay to Lawson the Intentia Termination Fee.

 

(d)                                 If (i) the Lawson Special Meeting shall have
been held and completed and the Stockholder Approval shall not have been
obtained, (ii) after the date hereof an Acquisition Proposal with respect to
Lawson was made or renewed and not withdrawn prior to the Lawson Special Meeting
at which the Stockholder Approval shall not have been obtained, and (iii) within
12 months following the date on which the Lawson Special Meeting is held an
Acquisition Transaction with respect to Lawson is consummated or a definitive
agreement for an Acquisition Transaction with respect to Lawson is entered into
and subsequently consummated, Lawson shall pay to Intentia the Lawson
Termination Fee.

 

(e)                                  If there has been a Intentia Change in
Recommendation, which is not permitted pursuant to Section 2.1(b)(2), or
Intentia has breached in any material respect its obligations under Paragraph
2.1 above, Intentia shall pay to Lawson the Intentia Termination Fee.

 

(f)                                    If there has been a Lawson Change in
Recommendation or Lawson has breached in any material respect its obligations
under Paragraph 2.2 above, Lawson shall pay to Intentia the Lawson Termination
Fee.

 

(g)                                 In no event shall either party be required
to pay a termination fee more than once.  Any payment of the Lawson Termination
Fee or the Intentia Termination Fee pursuant to this

 

7

--------------------------------------------------------------------------------


 

Paragraph 4 shall be made within one Business Day after such amount becomes
payable by wire transfer of immediately available funds.

 

(h)                                 For purposes of this Section 4.3, the
definition of Acquisition Transaction shall be the same as that set forth in
Section 2.1(c) except that the references to each of 15 and 20 percent shall be
increased in all three instances to 50 percent.

 


5.              EXPENSES


 

Except as provided in Paragraph 4.3 above, all fees and expenses incurred in
connection with this Agreement and the transactions contemplated by this
Agreement shall be paid by the party incurring such expenses, whether or not the
Offer is consummated; provided, however, that Lawson and Intentia shall share
equally all fees and expenses, other than attorneys’ and accountants’ fees,
incurred in connection with (a) the filing, printing and mailing of the
Registration Statement/Proxy Statement and any amendments or supplements
thereto, (b) the filing fees incurred to list the Consideration Shares for
trading on the Nasdaq National Market System, and (c) the filing by the parties
hereto of the pre-merger notification forms relating to the Offer under any
country’s competition, antitrust or pre-merger filing statute.

 


6.              REGULATORY APPROVALS


 

Each of Lawson and Intentia shall fully cooperate to promptly make all filings
as required under any applicable antitrust, competition or trade regulatory
laws, including specifically with the US Department of Justice and Federal Trade
Commission under the HSR Act, and any national competition authorities,
including without limitation the Swedish Competition Authority, which may have
jurisdiction over the parties or the transactions contemplated by this
Agreement.

 


7.              COMPOSITION OF BOARD AND MANAGEMENT TEAM OF COMBINED COMPANY


 

(a)                                  Board of Directors.  Lawson shall take all
requisite action, effective as of date of the closing of the Offer, to cause its
Board of Directors to become a Board consisting of nine (9) members, including
Richard Lawson and Romesh Wadhwani (each as a Co-Chairman), two (2) additional
members, one chosen by each of the current Lawson and Intentia Boards among the
current independent board members of each Board as composed as of the date
hereof (such number to be increased to two (2) additional members each, totaling
four (4) additional members from the current members of each of Lawson and
Intentia’s Boards as of the date hereof, if the Chief Executive Officer of the
combined company is not chosen from Lawson), the Chief Executive Officer of the
combined company and between two (2) and four (4) additional new independent
board members to be determined by the Board of the combined company.

 

(b)                                 Management.  The Chief Executive Officer of
the combined company has been selected by a committee of directors from each of
Lawson and Intentia.  Other key executive officer positions shall be determined
by the Chief Executive Officer of the combined company in conjunction with the
Board of Directors of the combined company.

 

8

--------------------------------------------------------------------------------


 


8.              ACCESS TO INFORMATION


 

Each of Intentia and Lawson shall, and each shall cause their respective
Affiliates to, afford the other party and its representatives and advisers
access, at all reasonable times after the announcement of the Offer until the
Offer is completed (the “Interim Period”), to its properties, books, contracts
and records as well as to its management personnel, employees, contractors,
agents, advisers, bankers and consultants, and, during such period, each party
shall, and shall cause its respective Affiliates to, furnish promptly to the
other party all information concerning its business, properties and personnel as
the other party and its representatives and advisers may reasonably request.  In
addition, each of Intentia and Lawson covenants and agrees that, except as
expressly permitted by this Agreement, it will take no action or engage in any
transactions that would have the effect of impeding or frustrating the Offer.

 


9.              ADDITIONAL COVENANTS


 


9.1                                 CONDUCT OF BUSINESS.  DURING THE INTERIM
PERIOD, EACH OF LAWSON AND INTENTIA SHALL, AND SHALL CAUSE THEIR RESPECTIVE
AFFILIATES TO, NOT TAKE ANY MEASURES WHICH ARE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT ON THE SATISFACTION OF THE CONDITIONS TO THE OFFER OR
ITS IMPLEMENTATION, INCLUDING ANY OF THE FOLLOWING THAT ARE REASONABLY LIKELY TO
HAVE SUCH AN EFFECT:  (I) DISPOSING OF A MATERIAL PART OF THE PARTY’S ASSETS,
(II) DECLARING OR PAYING ANY DIVIDENDS ON OR MAKE ANY OTHER DISTRIBUTIONS
(WHETHER IN CASH, STOCK OR PROPERTY) IN RESPECT OF ANY OF THE PARTY’S CAPITAL
STOCK, (III) INCREASING OR AGREEING TO INCREASE THE COMPENSATION PAYABLE OR TO
BECOME PAYABLE TO THE PARTY’S OFFICERS OR, EXCEPT IN ACCORDANCE WITH PAST
PRACTICE, EMPLOYEES, (IV) GRANTING OR AGREEING TO GRANT ANY SEVERANCE OR
TERMINATION PAY EXCEPT IN ACCORDANCE WITH PAST PRACTICE, OR (V) OPERATE IN A
MANNER OTHER THAN IN THE ORDINARY COURSE OF ITS BUSINESS.


 


9.2                                 REDEMPTION OF NOTES.  INTENTIA SHALL REDEEM
THE NOTES, SUBJECT TO THE PUBLIC ANNOUNCEMENT THAT THE OFFER IS UNCONDITIONAL,
IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE SUPPLEMENTARY LISTING
PARTICULARS, DATED JANUARY 4, 2002, AS OF THE DATE SET FOR THE EXPIRATION OF THE
PERIOD OF ACCEPTANCE OF THE OFFER CONTAINED IN THE OFFER DOCUMENT, AS SUCH DATE
MAY BE EXTENDED IN ACCORDANCE WITH SECTION 3 HEREOF.


 


9.3                                 TAX MATTERS.  LAWSON, INTENTIA AND BIDDER
INTEND THAT THE MERGER AND THE EXCHANGE OF THE SHARES AND WARRANTS PURSUANT TO
THE OFFER, TOGETHER, SHALL QUALIFY AS AN EXCHANGE WITHIN THE MEANING OF
SECTION 351 OF THE UNITED STATES INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.  EACH OF LAWSON,
INTENTIA AND BIDDER HAS NOT TAKEN, WILL NOT TAKE, HAS NOT OR WILL NOT AGREE TO
TAKE, OR KNOW OF ANY FACT OR CIRCUMSTANCES WHICH WOULD PREVENT THE MERGER AND
THE EXCHANGE OF THE SHARES AND WARRANTS PURSUANT TO THE OFFER FROM QUALIFYING AS
AN EXCHANGE UNDER SECTION 351 OF THE CODE.


 


9.4                                 SEVERANCE BENEFITS.  EACH OF LAWSON AND
INTENTIA AGREES THAT IF ANY AMOUNTS SHALL BECOME PAYABLE TO HARRY DEBES PURSUANT
TO SECTION 4.4(E) OF THE EMPLOYMENT AGREEMENT, BETWEEN LAWSON AND HARRY DEBES
DATED AS OF JUNE 1, 2005, LAWSON SHALL PAY 56.75% OF SUCH AMOUNTS AND INTENTIA
SHALL PAY 43.25% OF SUCH AMOUNTS.

 

9

--------------------------------------------------------------------------------


 


10.       MATERIAL CHANGES


 

Each of Lawson and Intentia shall promptly notify the other orally and in
writing of any material adverse change in its or its Affiliates’ businesses,
operations or affairs, and of any material governmental or third party
complaints, investigations or hearings (or communications indicating that the
same may be contemplated).

 


11.       NO SHOP UNDERTAKING


 


11.1                           RESTRICTIONS.  EACH OF INTENTIA AND LAWSON AGREES
THAT IT WILL NOT, AND IT WILL CAUSE ITS SUBSIDIARIES AND ANY REPRESENTATIVES NOT
TO, PRIOR TO THE TERMINATION OF THIS AGREEMENT:  (I) SOLICIT, INITIATE,
ENCOURAGE, INDUCE OR FACILITATE THE MAKING, SUBMISSION OR ANNOUNCEMENT OF ANY
ACQUISITION PROPOSAL OR TAKE ANY ACTION THAT COULD REASONABLY BE EXPECTED TO
LEAD TO AN ACQUISITION PROPOSAL; (II) FURNISH ANY INFORMATION REGARDING ITSELF
OR ITS RESPECTIVE BUSINESSES AND AFFILIATES TO ANY PERSON IN CONNECTION WITH OR
IN RESPONSE TO AN ACQUISITION PROPOSAL OR AN INQUIRY OR INDICATION OF INTEREST
THAT COULD REASONABLY BE EXPECTED TO LEAD TO AN ACQUISITION PROPOSAL;
(III) ENGAGE IN DISCUSSIONS OR NEGOTIATIONS WITH ANY PERSON WITH RESPECT TO ANY
ACQUISITION PROPOSAL; (IV) APPROVE, ENDORSE OR RECOMMEND ANY ACQUISITION
PROPOSAL; OR (V) ENTER INTO ANY LETTER OF INTENT OR SIMILAR DOCUMENT OR ANY
CONTRACT CONTEMPLATING OR OTHERWISE RELATING TO ANY ACQUISITION TRANSACTION
(OTHER THAN A CONFIDENTIALITY AGREEMENT CONTEMPLATED BY SECTION 11.2 BELOW).


 


11.2                           PERMITTED DISCUSSIONS.  NOTWITHSTANDING THE
PROVISIONS OF PARAGRAPH 11.1, THE PARTIES AGREE THAT IN THE CASE OF LAWSON,
PRIOR TO OBTAINING THE STOCKHOLDER APPROVAL, AND IN THE CASE OF INTENTIA, PRIOR
TO THE SATISFACTION OF THE MINIMUM ACCEPTANCE CONDITION, PARAGRAPH 11.1 SHALL
NOT PROHIBIT THE RELEVANT PARTY FROM ENGAGING IN NEGOTIATIONS OR DISCUSSIONS
WITH, OR FURNISH ANY INFORMATION REGARDING ITSELF OR ITS RESPECTIVE BUSINESSES
AND AFFILIATES TO, ANY PERSON THAT HAS MADE A BONA FIDE UNSOLICITED WRITTEN
ACQUISITION PROPOSAL IF:  (I) NEITHER THE RELEVANT PARTY NOR ANY OF ITS
RESPECTIVE REPRESENTATIVES HAVE PREVIOUSLY VIOLATED ANY OF THE RESTRICTIONS SET
FORTH IN PARAGRAPH 11.1; (II) THE BOARD OF DIRECTORS OF THE RELEVANT PARTY HAS
DETERMINED IN GOOD FAITH BY MAJORITY VOTE, AFTER CONSULTATION WITH ITS FINANCIAL
ADVISOR AND OUTSIDE LEGAL COUNSEL, THAT SUCH ACQUISITION PROPOSAL IS OR IS
REASONABLY LIKELY TO RESULT IN A SUPERIOR PROPOSAL; (III) THE BOARD OF DIRECTORS
OF THE RELEVANT PARTY CONCLUDES IN GOOD FAITH, AFTER HAVING TAKEN INTO ACCOUNT
THE ADVICE OF ITS OUTSIDE LEGAL COUNSEL, THAT SUCH ACTION IS REQUIRED IN ORDER
FOR THE BOARD OF DIRECTORS OF THE RELEVANT PARTY TO COMPLY WITH ITS FIDUCIARY
OBLIGATIONS TO THE RELEVANT PARTY’S STOCKHOLDERS UNDER APPLICABLE LAW, LISTING
RULES OR THE TAKEOVER RULES; (IV) AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO
FURNISHING ANY SUCH NONPUBLIC INFORMATION TO, OR ENTERING INTO DISCUSSIONS WITH,
SUCH PERSON, THE RELEVANT PARTY GIVES THE OTHER PARTY WRITTEN NOTICE OF THE
IDENTITY OF SUCH PERSON AND OF THE RELEVANT PARTY’S INTENTION TO FURNISH
NONPUBLIC INFORMATION TO, OR ENTER INTO DISCUSSIONS WITH, SUCH PERSON, AND THE
RELEVANT PARTY RECEIVES FROM SUCH PERSON AN EXECUTED CONFIDENTIALITY AGREEMENT
CONTAINING NO LESS FAVORABLE TERMS THAN THE CONFIDENTIALITY AGREEMENT; AND
(V) AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO FURNISHING ANY SUCH NONPUBLIC
INFORMATION TO SUCH PERSON, THE RELEVANT PARTY FURNISHES SUCH NONPUBLIC
INFORMATION TO THE OTHER PARTY (TO THE EXTENT SUCH NONPUBLIC INFORMATION HAS NOT
BEEN PREVIOUSLY FURNISHED BY THE COMPANY TO OTHER PARTY).  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EACH RELEVANT PARTY ACKNOWLEDGES AND AGREES THAT
ANY VIOLATION OF, OR THE TAKING OF ANY ACTION INCONSISTENT WITH, ANY OF THE
RESTRICTIONS SET FORTH IN THE PRECEDING

 

10

--------------------------------------------------------------------------------


 


SENTENCE BY ANY OF ITS RESPECTIVE REPRESENTATIVES, WHETHER OR NOT SUCH
REPRESENTATIVE IS PURPORTING TO ACT ON BEHALF OF THE RELEVANT PARTY OR ITS
RESPECTIVE SUBSIDIARIES, SHALL BE DEEMED TO CONSTITUTE A BREACH OF PARAGRAPH
11.1 BY THE RELEVANT PARTY.


 


11.3                           NOTICE.  THE RELEVANT PARTY SHALL WITHIN 24 HOURS
AFTER RECEIPT OF ANY ACQUISITION PROPOSAL, ANY INQUIRY OR INDICATION OF INTEREST
THAT COULD REASONABLY BE EXPECTED TO LEAD TO AN ACQUISITION PROPOSAL OR ANY
REQUEST FOR NONPUBLIC INFORMATION ADVISE THE OTHER PARTY ORALLY AND IN WRITING
OF ANY ACQUISITION PROPOSAL, ANY INQUIRY OR INDICATION OF INTEREST THAT COULD
LEAD TO AN ACQUISITION PROPOSAL OR ANY REQUEST FOR NONPUBLIC INFORMATION
RELATING TO THE RELEVANT PARTY (INCLUDING THE IDENTITY OF THE PERSON MAKING OR
SUBMITTING SUCH ACQUISITION PROPOSAL, INQUIRY, INDICATION OF INTEREST OR
REQUEST, AND THE TERMS THEREOF) THAT IS MADE OR SUBMITTED BY ANY PERSON.  THE
RELEVANT PARTY SHALL KEEP THE OTHER PARTY FULLY AND PROMPTLY INFORMED WITH
RESPECT TO THE STATUS OF ANY SUCH ACQUISITION PROPOSAL, INQUIRY, INDICATION OF
INTEREST OR REQUEST AND ANY MODIFICATION OR PROPOSED MODIFICATION THERETO.


 


11.4                           TERMINATION OF EXISTING DISCUSSIONS.  THE
RELEVANT PARTY SHALL IMMEDIATELY TERMINATE ANY DISCUSSIONS ONGOING AS OF THE
DATE OF THIS AGREEMENT WITH ANY PERSON THAT RELATE TO ANY ACQUISITION PROPOSAL.


 


11.5                           WAIVER.  THE RELEVANT PARTY AGREES NOT TO RELEASE
OR PERMIT THE RELEASE OF ANY PERSON FROM, OR TO WAIVE OR PERMIT THE WAIVER OF
ANY PROVISION OF, ANY CONFIDENTIALITY, “STANDSTILL” OR SIMILAR AGREEMENT TO
WHICH THE RELEVANT PARTY OR ITS RESPECTIVE SUBSIDIARIES IS A PARTY, AND WILL USE
ITS COMMERCIALLY REASONABLE EFFORTS TO ENFORCE OR CAUSE TO BE ENFORCED EACH SUCH
AGREEMENT AT THE REQUEST OF THE OTHER PARTY.


 


12.       GOVERNING LAW


 


12.1                           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, USA, WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICTS OF LAWS (EXCEPT TO THE EXTENT THAT APPLICABLE LAWS
GOVERNING THE CORPORATE ORGANIZATION OF LAWSON OR INTENTIA MANDATE THE
APPLICATION OF THE LAWS OF THE JURISDICTION OF ORGANIZATION OF SUCH PARTY AND
EXCEPT TO THE EXTENT THAT APPLICATION OF LAWS OF SWEDEN APPLY TO THE OFFER). 
EACH PARTY IRREVOCABLY AND UNCONDITIONALLY CONSENTS AND SUBMITS TO THE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF DELAWARE
FOR PURPOSES OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT.


 


13.       PUBLIC ANNOUNCEMENTS; STOCKHOLM LISTING; SDR FACILITY


 


13.1                           NEITHER LAWSON, INTENTIA NOR ANY OF THEIR
RESPECTIVE AFFILIATES SHALL ISSUE OR CAUSE THE PUBLICATION OF ANY PRESS RELEASE
OR OTHER PUBLIC ANNOUNCEMENT WITH RESPECT TO THE OFFER, THIS AGREEMENT OR THE
OTHER TRANSACTIONS CONTEMPLATED HEREBY WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER PARTY, EXCEPT AS MAY BE REQUIRED BY LAW OR BY ANY LISTING AGREEMENT WITH,
OR THE POLICIES OF, A STOCK EXCHANGE IN WHICH CIRCUMSTANCE REASONABLE EFFORTS TO
CONSULT WILL STILL BE REQUIRED TO THE EXTENT PRACTICABLE.

 

11

--------------------------------------------------------------------------------


 

13.2                           Lawson shall establish a Swedish Depositary
Receipts (“SDR”) facility with respect to the Lawson Holdings common stock and
apply to list the SDR on the O list of the Stockholm Exchange pursuant to the
Stockholm Exchange’s rules on secondary listing.

 

 

LAWSON SOFTWARE, INC.

INTENTIA INTERNATIONAL AB

 

 

 

 

By:

/s/ H. Richard Lawson

 

By:

/s/ Romesh Wadhwani

 

 

 

Name: H. Richard Lawson

Name: Romesh Wadhwani

 

 

Title: Chairman of the Board

Title: Chairman of the Board

 

 

 

 

LAWSON HOLDINGS, INC.

LAWSON ACQUISITION, INC.

 

 

 

 

By:

/s/ Bruce B. McPheeters

 

By:

/s/ Bruce B. McPheeters

 

 

 

Name: Bruce B. McPheeters

Name: Bruce B. McPheeters

 

 

Title: Secretary

Title: Secretary

 

12

--------------------------------------------------------------------------------


 

List of Schedules

 

1—Press Announcement

 

--------------------------------------------------------------------------------